Citation Nr: 0720308	
Decision Date: 07/06/07    Archive Date: 07/18/07

DOCKET NO.  05-28 955	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUES

1.  Entitlement to service connection for interstitial lung 
disease, claimed as breathing problems.

2.  Entitlement to service connection for allergic rhinitis 
with sinusitis, claimed as breathing problems.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Kay Hudson, Counsel


INTRODUCTION

The veteran had active service from November 1986 to July 
1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) rating decision 
of January 2005, which denied service connection for 
interstitial lung disease.  In May 2006, the veteran appeared 
at a hearing held at the RO before the undersigned (i.e., 
Travel Board hearing).

The Board observes that the veteran's claim is for service 
connection for "breathing problems."  The RO has previously 
denied service connection for respiratory conditions, and 
those decisions are final.  38 U.S.C.A. § 7105 (West 2002).  
Specifically, in September 1992, service connection for 
bronchitis was denied, and in June 1994, the RO denied 
service connection for asthma.  Such claims may be reopened 
by the submission of new and material evidence.  38 U.S.C.A. 
§ 5108 (West 2002).  

However, the current claim is based on a new diagnosis, of 
interstitial lung disease, and, hence, is a new claim, not a 
request to reopen.  See Ephraim v. Brown, 82 F.3d 399, 401 
(Fed. Cir. 1996).  However, although the veteran has 
mentioned asthma and bronchitis in connection with his 
current claim, he is contending that such diagnoses were part 
of the progression of his symptoms to the currently diagnosed 
interstitial lung disease; it does not appear that he is 
requesting to reopen those claims.  If he wishes to reopen 
the previously denied claims, he should so notify the RO.  

The Board finds that the issue of service connection for 
allergic rhinitis with sinusitis has been raised and is 
properly before the Board.  VA's duty to assist a claimant 
with the development of evidence extends to all applicable 
theories of a claim.  Schroeder v. West, 212 F.3d 1265, 1271 
(Fed. Cir. 2000).  Moreover, if the record shows the 
existence of an unadjudicated claim, raised along with an 
adjudicated claim, and the RO's decision acts (favorably or 
unfavorably) on one of the claims but fails to specifically 
address the other claim, the second claim is deemed denied.  
See Deshotel v. Nicholson, 457 F.3d 1258 (Fed. Cir. 2006).  
Although the RO identified the issue as interstitial lung 
disease, the veteran has continued to refer to it as 
"breathing problems" throughout the appeal process.  In 
addition, as discussed below, the medical evidence of record 
shows that allergic rhinitis began while the veteran was on 
active duty.  Under these circumstances, the Board finds the 
veteran's claim included that the condition, which was deemed 
denied by the RO, and that the veteran's reference to 
"breathing problems" in his appeal may be considered to 
have included that diagnosis.  Therefore, the Board assumes 
jurisdiction over a claim for service connection allergic 
rhinitis with sinusitis. 

At his hearing, the veteran said that he did not, at this 
time, wish to file a claim for service connection for 
dermatomyositis, the connective tissue disorder which has 
been determined by the medical evidence to have resulted in 
interstitial lung disease.  In accordance with his stated 
intention, this issue is not referred to the RO, and the 
veteran is hereby informed that he must therefore notify the 
RO, if he wishes to file a claim for service connection for 
the condition.  


FINDINGS OF FACT

1.  Interstitial lung disease was first manifested in 2004, 
years after service, and has not been medically attributed to 
service.  

2.  Interstitial lung disease is not related to any events 
which occurred in service, including exposure to burning oil 
and other toxins while in the Gulf War.  

3.  Interstitial lung disease is not an undiagnosed or 
chronic multisymptom illness related to Persian Gulf service.

4.  Allergic rhinitis with sinusitis was of service onset.


CONCLUSIONS OF LAW

1.  Interstitial lung disease was not incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1117, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.317 (2006).

2.  Allergic rhinitis with sinusitis was incurred in active 
military service.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 
2002); 38 C.F.R. § 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2005)), imposes obligations on VA in terms of its duties to 
notify and assist claimants.  

In a letter dated in September 2004, prior to the initial 
adjudication of the claim, the RO advised the claimant of the 
information necessary to substantiate the claims for service 
connection for the disabilities at issue, and of his and VA's 
respective obligations for obtaining specified different 
types of evidence.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  He was told to provide any relevant evidence in 
his possession.  See Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II).  He was also told that it was 
still his responsibility to support the claim with 
appropriate evidence.  In addition, in March 2006, the 
veteran was provided information regarding ratings and 
effective dates.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  The claim was subsequently readjudicated by means of 
a supplemental statement of the case in April 2006.  
Therefore, any timing defect in the provision of this aspect 
of the notice was harmless error.  See Prickett v. Nicholson, 
20 Vet. App. 370 (2006).  Hence, the VCAA notice requirements 
have been satisfied.  See 38 U.S.C. § 5103(a); 38 C.F.R. 
§ 3.159.  

With respect to the duty to assist, the few available service 
medical records have been obtained, and in a formal 
determination was made that all efforts to obtain the service 
medical records had been exhausted and that any further 
attempts would be futile.  See 38 C.F.R. § 3.159(c)(2) 
(2006).  All relevant VA records were obtained, and all 
identified private medical records were obtained.  After his 
hearing in May 2006, the veteran was provided a period of 60 
days to obtain additional medical evidence; no such medical 
evidence was received.

A VA examination was provided, and a Veterans Health 
Administration (VHA) opinion was obtained as to nexus.  See 
38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4); see 
McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 
Dalton v. Nicholson, 21 Vet.App. 23 (2007).  In April 2007, 
pursuant to 38 C.F.R. § 20.903(a) (2006), the Board forwarded 
a copy of the VHA medical opinion to the veteran and his 
accredited representative.  The copy was accompanied by a 
letter advising the veteran that he had a period of 60 days 
in which to review the opinion, and to provide any additional 
evidence or argument he may wish to submit.  The veteran did 
not respond, and his representative presented additional 
arguments in May 2007.  

For these reasons, the Board is satisfied that VA has met its 
duties to inform and assist the claimant, and the claimant 
has been provided the opportunity to participate meaningfully 
in the development of his claims.  There is no indication of 
the existence of any potentially relevant government evidence 
which VA has not obtained, or private evidence that the 
veteran has not had an opportunity to provide.  Therefore, he 
is not prejudiced by the Board considering the merits of the 
claim in this decision.  See Soyini v. Derwinski, 1 Vet. App. 
540, 546 (1991).  

II.  Factual Background

Most service medical records are not available in this case.  
The limited service department evidence available shows that 
in June 1991, it was noted that an examination was not 
considered to be necessary prior to the veteran's separation 
from service.  After service, in May 1992, he was afforded a 
VA examination, which disclosed his respiratory excursion to 
be normal, and the lungs to be clear to auscultation and 
percussion.  

In April 1994, the veteran underwent a Persian Gulf protocol 
examination.  The veteran reported exposure to smoke and oil 
in service.  He had two major complaints at the time of the 
examination, the first was that about 6 months after his 
return to the U.S., he began suffering from chronic 
congestion, rhinorrhea, recurrent bronchitis, increased 
sensitivity to air-born pollutants, with shortness of breath, 
cough and congestion, intermittent wheezes, and slight 
decrease in energy.  His second complaint was that after his 
return to the U.S., he began experiencing intermittent 
pruritic rashes, of increasing severity, usually involving 
the inner thighs, back, and upper arms.  He saw a local 
doctor one time, who could not identify an etiology.  On 
examination, the veteran did not have any rashes that day.  
X-rays of the sinuses showed thickening of the maxillary 
sinuses, while a chest X-ray was normal.  Pulmonary function 
tests were normal, except a methacholine challenge test was 
positive for reactive airway disease.  The examiner diagnosed 
asthma and a rash, and also noted that he had chronic 
maxillary sinusitis.

Records from the Glasgow Clinic dated from 1991 to 2004 show 
that on several occasions from 1991 to 2002, the veteran was 
noted to have allergic rhinitis.  In January 1996, he was 
prescribed an inhaler, due to a history of asthma.  In 
February 2000, he said he had never had problems with asthma, 
although he had been told in service he might have a 
"touch" of asthma.  In June 2003, he had a nagging cough, 
the veteran was found to have pneumonia on X-ray.  At that 
time, he said he had been diagnosed with reactive airways 
disease in the military.  In July 2003, his pneumonia was 
noted to be resolving, but in November 2003, he was 
prescribed antibiotics for sinobronchitis.  In February 2004, 
he had an upper and lower respiratory infection.  

In April 2004, the veteran was noted to have a rash on his 
hands and face, joint pain, and sores in his mouth.  In May 
2004, he continued to be followed for this "unusual cluster 
of symptoms," and had also developed pneumonia as well as 
lymphadenopathy, of unknown etiology.  From May to September 
2004, the veteran underwent a number of specialty 
evaluations, including rheumatology and dermatology 
evaluations.  At a Mayo Clinic evaluation in June 2004, he 
reported a history of a significant decline in health 
immediately after a day he spent outside in April.  He said 
he had developed persistent sunburn-like rash, as well as 
general malaise, weakness, and fatigue, generalized muscle 
aches, arthralgias, and numerous oral ulcers.  Work-up at 
that facility was most consistent with dermatomyositis.  

In July 2004, he was hospitalized in Deaconess Hospital in 
Billings.  A history of a cough and shortness of breath since 
December, with previous heliotrope, skin rashes, and erythema 
multiforme, and hoarseness for about a year, was reported.  
During this hospitalization, the veteran was diagnosed with 
bronchiolitis obliterans with organizing pneumonia (BOOP) 
likely due to underlying connective tissue disease.  A 
follow-up outpatient treatment record noted that the veteran 
had interstitial lung disease felt to be consistent with 
BOOP, likely related to his underlying dermatomyositis.  The 
most recent full diagnosis contained in these records was in 
September 2004, when the diagnoses were dermatomyositis, 
manifested by Gottron's papules, heliotrope erythema, 
previous minimal changes of myopathy on electromyogram, with 
a previously elevated CK, inflammatory polyarthritis in the 
hands, interstitial lung disease, and previous history of 
oral ulcers, lymphopenia, myalgias, and fatigue.  He also had 
severe interstitial lung disease secondary to 
dermatomyositis, requiring high does of corticosteroids with 
flare-up of symptoms.  

Subsequently, a VA examination was conducted in November 
2005, which determined that the findings were indicative of 
dermatomyositis with secondary interstitial lung disease.  
The examiner stated that a review of the specialists' 
evaluations disclosed no correlation to exposure to any toxic 
elements.  She concluded that the veteran's interstitial lung 
disease was not caused by or as a result of service.  
However, the examiner, a Nurse Practitioner, also stated that 
she did not have the expertise to make such a connection.  A 
computerized tomography (CT) scan disclosed that the alveolar 
shadowing had improved considerable since a July 2004 study, 
and the impression was resolving alveolar pattern and 
interstitial pattern.   On X-rays, bilateral infiltrates 
shown in July 2004 had completely cleared, although the heart 
was slightly larger in size, which may reflect a diminished 
inspiration.  There was no pleural effusion.  Pulmonary 
function tests were interpreted as normal.  

Since the examination did not include the necessary nexus 
opinion, the file was referred for a Veterans Health 
Administration (VHA) opinion, which was received in April 
2007.  A Chief of Pulmonary Medical Service summarized the 
evidence, and concluded that the pulmonary disorders present 
occurred starting in 2003, and were very unlikely to be 
related to his military service.  

III.  Direct Service Connection

The veteran claims service connection for breathing problems, 
which he contends developed as a result of his exposure to 
the smoke of burning oil fields while he was in the Gulf War 
in 1991.  He claims that he was exposed to oil fire smoke and 
likely other toxins during Operation Desert Storm.  He 
testified that during that time, he experienced symptoms such 
as coughing up black material.  

Service connection may be established for chronic disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Generally, 
to establish service connection, there must be (1) medical 
evidence of a current disability, (2) medical evidence, or in 
certain circumstances lay testimony, of in-service incurrence 
or aggravation of an injury or disease, and (3) medical 
evidence of a nexus between the current disability and the 
in-service disease or injury.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

The veteran was awarded a Combat Infantryman Badge, and, 
thus, 38 U.S.C.A. § 1154(b) applies.  However, the reduced 
evidentiary burden provided in that statute relates only to 
the issue of service incurrence, and not to whether the 
veteran has a current disability or whether a current 
disability is linked to the incident in service; those two 
questions require medical evidence.  See Huston v. Principi, 
18 Vet. App. 395, 402 (2004); Clyburn v. West, 12 Vet. App. 
296, 303 (1999).  

In addition, service medical records are largely unavailable 
in this case. Where a veteran's service medical records are 
unavailable, the Board has a heightened duty to assist and 
obligation to explain its findings and conclusions and to 
carefully consider the benefit of the doubt rule in cases 
such as this.  See Kowalski v. Nicholson, 19 Vet. App. 171 
(2005); Cuevas v. Principi, 3 Vet.App. 542, 548 (1992); 
O'Hare v. Derwinski, 1 Vet.App. 365 (1991).  However, the 
legal standard for proving a claim for service connection is 
not lowered, but rather increases the Board's obligation to 
evaluate and discuss in its decision all of the evidence that 
may be favorable to the claimant.  See Russo v. Brown, 9 Vet. 
App. 46 (1996).  Further, there is no adverse presumption of 
service connection as a result of the loss of these records.  
Cromer v. Nicholson, 455 F.3d 1346 (Fed. Cir. 2006).    

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Madden v. 
Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 
523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 
367 (2001).  A layman, such as the veteran, is competent to 
give evidence about what he experienced; for example, he is 
competent to report that he had certain injuries during 
service or that he experienced certain symptoms.  See, e.g., 
Layno v. Brown, 6 Vet. App. 465 (1994).  A layman, however, 
is not competent to diagnose any medical disorder or render 
an opinion as to the cause or etiology of any current 
disorder because he does not have the requisite medical 
expertise.  See, e.g., See Routen v. Brown, 10 Vet. App. 183, 
186 (1997); Espiritu v. Derwinski, 2 Vet.App. 492 (1992).  

The veteran testified that he has had various "breathing 
problems," including allergic rhinitis, viral pharyngitis, 
sinusitis, and pneumonia since his return from the Persian 
Gulf, and he feels these were all early manifestations of the 
conditions eventually diagnosed as dermatomyositis, BOOP, and 
interstitial lung disease.  However, the veteran does not 
have the necessary medical expertise to make such an 
assessment.

Although the veteran is not competent to state that he 
developed a chronic respiratory disorder as a result of any 
exposure to toxins, he is competent to state that he had 
"breathing problems" beginning shortly after the exposure.  
However, all of the medical evidence shows that interstitial 
lung disease was first diagnosed in 2004.  According to the 
medical evidence of record, the interstitial lung disease is 
due to underlying dermatomyositis, which was first manifested 
in 2003.  There is no medical evidence attributing the onset 
to service, and the history of symptoms provided in the 
course of the extensive evaluations the veteran underwent in 
2004 only dated back to the previous year.  

The Board obtained a VHA opinion in April 2007, which 
contained the conclusion that the veteran's respiratory 
conditions were very unlikely to be related to his military 
service.  The veteran's representative asserts that this 
opinion is inadequate, lacking sufficient medical rationale.  
While the examination is not a model of elucidation, it is 
entirely consistent with the remainder of the medical 
evidence of record, and there is no medical evidence which 
concludes or suggests otherwise.  The veteran's extensive 
evaluations in 2004 noted a history of respiratory symptoms 
present for no more than a year.  None of the medical 
evidence suggests that his period of active duty as at all 
related to the onset of the symptoms shown at that time.  The 
VHA opinion specifically adds that pulmonary disorders are 
unlikely related to service.  Moreover, it is consistent with 
the medical records and examinations dated from 1991 to 2005, 
which do not show the continuous progression of relevant 
symptoms to an identifiable condition, as the veteran 
currently recollects.  While the Board finds the veteran 
credible, the probative value of his currents statements is 
outweighed by his lack of competence to determine the cause 
of any specific symptoms, the absence of support in the 
contemporaneous records, which extend for the entire post-
service period, and the length of time that has elapsed since 
then. 

Under these circumstances, the VHA opinion is adequate, and 
the evidence as a whole establishes that interstitial lung 
disease was first manifested over 10 years after the 
veteran's separation from service, and is unrelated to 
service, including to respiratory symptoms in service.  As 
the preponderance of the evidence is against the claim, the 
benefit-of-the-doubt does not apply, and the claim must be 
denied.  38 U.S.C. § 5107(b); see Ortiz v. Principi, 274 F.3d 
1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  

IV.  Gulf War Illness

The veteran also contends that service connection is 
warranted for the condition, as a Gulf War illness.  Service 
connection may be granted to a Persian Gulf veteran for 
objective indications of chronic disability resulting from an 
illness or combination of illnesses, provided that such 
disability became manifest either during active service in 
the Southwest Asia theater of operations during the Persian 
Gulf War, or to a degree of 10 percent or more not later than 
December 31, 2011, and by history, physical examination, and 
laboratory tests cannot be attributed to any known clinical 
diagnosis, unless there is affirmative evidence that the 
undiagnosed illness was not incurred during Persian Gulf 
service, or resulted from the veteran's own willful 
misconduct or the abuse of alcohol or drugs.  38 U.S.C.A. 
§ 1117 (West 2002); 38 C.F.R. § 3.317 (2006).

A qualifying chronic disability may also include a medically 
unexplained chronic multisymptom illness (such as chronic 
fatigue syndrome, fibromyalgia, and irritable bowel syndrome) 
that is defined by a cluster of signs or symptoms, or any 
diagnosed illness that the Secretary determines, in 
regulations, warrants a presumption of service connection.  
38 U.S.C.A. § 1117(a)(2)(B); 38 C.F.R. § 3.317(a)(2).  Such 
undiagnosed or medically unexplained chronic multisymptom 
illnesses include signs or symptoms involving the respiratory 
system (upper or lower).  38 C.F.R. § 3.317(b)(8).  However, 
chronic multisymptom illnesses of partially understood 
etiology and pathophysiology will not be considered medically 
unexplained.  38 C.F.R. § 3.317(a)(2)(ii).  

The veteran's interstitial lung disease is a diagnosed 
illness, and is not included in the presumptive diseases or 
symptoms.  Moreover, in none of the medical records was the 
history of his Persian Gulf exposure considered as a possible 
etiology of the disease.  In the June 2004 Mayo Clinic 
report, it was noted that he had been worked up in the past 
for Gulf War syndrome without significant results.  Thus, 
there is no basis for a grant of service connection, on the 
basis of undiagnosed or multisymptom Gulf War illness.  The 
preponderance of the evidence is against this aspect of the 
claim, the benefit-of-the-doubt doctrine is inapplicable, and 
the claim must be denied.  38 U.S.C. § 5107(b); see Ortiz, 
supra; Gilbert, supra.  

The Board observes that VA is still engaged in collecting 
health data on Gulf War veterans.  The veteran is encouraged 
to participate, if feasible, because, even if there is no 
evidence of an association between interstitial lung disease 
and service in the Persian Gulf shown at this time, adding 
the information regarding his ailments to the registry could 
possibly help any future consideration.  

In addition, if the veteran ever obtains medical evidence in 
his favor from that or any other source, he is free to reopen 
his claim.

V.  Allergic Rhinitis With Sinusitis

Records from the Glasgow Clinic dated from 1991 to 2004 show 
that in July 1991, while the veteran was still on active 
duty, he was treated for allergic rhinitis; he reported a 
sibling had similar symptoms.  He had experienced the 
symptoms, including sneezing and runny nose, since May.  In 
June 1992, he was again treated for allergic rhinitis.  He 
had had his first shot a year ago, and his allergies had just 
started bothering him.  Sinus X-rays in April 1994 disclosed 
rather pronounced mucosal thickening involving both maxillary 
sinuses.  In April 2000, reference was made to "summer 
allergies," and allergies were again noted in August 2002.  
In May 2003, he had a three-week history of cold and allergy 
symptoms, which had been worsening, and the assessment was 
sinusitis superimposed on allergies. 

The VHA opinion in April 2007 noted that there was "only a 
record for" allergic rhinitis in the service medical 
records, and went on to state that the veteran had "always 
had allergic rhinitis before enlistment."  However, this is 
not shown in the record; in fact, the July 1991 record 
strongly indicates that that was the first time he was 
treated for the disorder, although it was familial.  Thus, 
there is no basis for such a conclusion in the record.  In 
any event, a veteran is presumed to be in sound condition 
when entering into military service except for conditions 
noted on the entrance examination or where clear and 
unmistakable (obvious or manifest) evidence demonstrates that 
an injury or disease existed prior thereto, and that the 
disease or injury was not aggravated by service.  38 U.S.C.A. 
§ 1111; Cotant v. Principi, 17 Vet. App. 116 (2003); 
VAOPGCPREC 3-2003 (2003).  Allergic rhinitis is shown in 
service, and the cryptic April 2007 statement does not rebut 
the presumption of soundness.  Moreover, allergic rhinitis 
has been shown to be present seasonally on several subsequent 
occasions, most recently in May 2003, when sinusitis was 
superimposed on the condition, thus establishing chronicity.  
See 38 C.F.R. § 3.303(b).  

Under these circumstances, the Board finds that, based on the 
evidence of record, it can be determined that allergic 
rhinitis was of service onset, with sinusitis, first 
medically shown in 1994, and medically attributed to allergic 
rhinitis in May 2003.  Therefore, service connection for 
allergic rhinitis with sinusitis is warranted.  In reaching 
this determination, the benefit-of-the-doubt rule has been 
applied.  See 38 U.S.C.A. § 5107(b).  


ORDER

Service connection for interstitial lung disease is denied.

Service connection for allergic rhinitis with sinusitis is 
granted.  



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


